                                         Case 3:20-cv-03150-MMC Document 29 Filed 10/23/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      PEOPLE OF THE STATE OF                         Case No. 20-cv-03150-MMC
                                         CALIFORNIA,
                                  8                   Plaintiff,                        ORDER DISMISSING ACTION
                                  9             v.
                                  10
                                         PENNSYLVANIA HIGHER EDUCATION
                                  11     ASSISTANCE AGENCY,
                                                      Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14         By order filed October 2, 2020, the Court dismissed plaintiff's complaint, with leave

                                  15   to amend no later than October 23, 2020. On October 21, 2020, plaintiff filed a Notice of

                                  16   Intent to Not File Amended Complaint.

                                  17         Accordingly, the above-titled action is hereby DISMISSED.

                                  18         The Clerk of Court is directed to close the file.

                                  19         IT IS SO ORDERED.

                                  20

                                  21   Dated: October 23, 2020
                                                                                                 MAXINE M. CHESNEY
                                  22                                                             United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
